80511: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26868: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80511


Short Caption:NEWS+MEDIA CAPITAL GRP. LLC VS. LAS VEGAS SUN, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A772591Classification:Civil Appeal - General - Other


Disqualifications:PickeringCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/05/2020 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/04/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentLas Vegas Review-Journal, Inc.Amy M. Gallegos
							(Jenner & Block/Los Angeles)
						Michael J. Gayan
							(Kemp Jones, LLP)
						J. Randall Jones
							(Kemp Jones, LLP)
						Mona Kaveh
							(Kemp Jones, LLP)
						David R. Singer
							(Jenner & Block/Los Angeles)
						Richard L. Stone
							(Jenner & Block/Los Angeles)
						


Appellant/Cross-RespondentNews+Media Capital Group LLCAmy M. Gallegos
							(Jenner & Block/Los Angeles)
						Michael J. Gayan
							(Kemp Jones, LLP)
						J. Randall Jones
							(Kemp Jones, LLP)
						Mona Kaveh
							(Kemp Jones, LLP)
						David R. Singer
							(Jenner & Block/Los Angeles)
						Richard L. Stone
							(Jenner & Block/Los Angeles)
						


Respondent/Cross-AppellantLas Vegas Sun, Inc.Todd L. Bice
							(Pisanelli Bice, PLLC)
						Kristen L. Martini
							(Lewis Roca Rothgerber Christie LLP/Reno)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						E. Leif Reid
							(Lewis Roca Rothgerber Christie LLP/Reno)
						Nicole S. Scott
							(Lewis Roca Rothgerber Christie LLP/Reno)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


01/31/2020Filing FeeFiling Fee due for Appeal. (SC)


01/31/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-04363




01/31/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-04367




02/03/2020Filing FeeFiling Fee Paid. $250.00 from Kemp, Jones & Coulthard.  Check no. 75285. (SC)


02/03/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-04599




02/05/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)20-04967




02/14/2020Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (Cross-Appeal) (SC)


02/14/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (SC)20-06228




02/14/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/22/19 and 12/04/19.  To Court Reporter: Peggy Isom. (SC)20-06344




02/18/2020Filing FeeFiling Fee Paid. $250.00 from Lewis Roca Rothgerber Christie.  Check no. 199674. (Cross-Appeal) (SC)


02/24/2020Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals. (SC)20-07461




03/03/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Appellants/Cross-Respondents) (SC)20-08510




03/06/2020Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC)20-09005




03/19/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Respondent/Cross-Appellant) (SC)20-10736




03/20/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-11024




03/23/2020Filing FeeReturned Filing Fee. Check No. 200408 returned to Lewis Roca Rothgerber. (SC)


03/31/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. The clerk shall attach a copy of that transcript request form to this order. Court reporter Peggy Isom shall have 30 days from the date of this order to prepare and deliver the requested transcripts and to file a certificate with this court acknowledging the delivery of the transcripts. Respondent/cross-appellant (respondent) shall have 14 days from the date of this order to file and serve a transcript request form. Appellants shall have 90 days from the date of this order to file and serve the opening brief and appendix on appeal. Respondent shall have 30 days from service of appellants' opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Appellants shall have 30 days from service of respondent's combined brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal.  Finally, respondent shall have 14 days from service of appellants' combined brief to file and serve a reply brief on cross-appeal. (SC).20-12233




04/06/2020MotionFiled Respondent/Cross-Appellant's Motion to Expedite Appeal. (SC)20-13004




04/13/2020MotionFiled Appellants' and Cross-Respondents' Opposition to Motion to Expedite Appeal (REJECTED PER 04/14/20 NOTICE). (SC).


04/14/2020Notice/OutgoingIssued Notice of Rejection of Filed Document (Appellants' and Cross-Respondents' Opposition to Motion to Expedite Appeal). (SC).20-14016




04/14/2020Transcript RequestFiled Respondent/Cross-Appellant's Certificate of No Transcript Request. (SC).20-14127




04/16/2020MotionFiled Appellants' and Cross-Respondents' Opposition to Motion to Expedite Appeal. (SC).20-14480




04/17/2020TranscriptFiled Notice from Court Reporter.  Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts: 10/22/19 and 12/04/19. (SC)20-14728




04/23/2020MotionFiled Respondent/Cross-Appellant's Motion to Temporarily Seal Exhibit 1 to Reply in Support of Motion to Expedite Appeal But Then Unseal as Not Confidential or Sensitive After Notice and Opportunity to be Heard. (SC)20-15529




04/23/2020MotionFiled Respondent/Cross-Appellant's Reply in Support of Motion to Expedite Appeal. (SC)20-15533




04/30/2020MotionFiled Appellants' and Cross-Respondents' Opposition to Motion to Temporarily Seal Exhibit 1 to Reply in Support of Motion to Expedite Appeal But Then Unseal as Not Confidential or Sensitive After Notice and Opportunity to be Heard. (SC)20-16492




05/01/2020Order/ProceduralFiled Order.  The motion to unseal exhibit 1 to the reply is denied without prejudice to renew the motion once the issues pending in district court are resolved.  Based on the parties' prior stipulation and district court order, the clerk of this court shall file the exhibit received on April 24, 2020, under seal.20-16610




05/01/2020Order/ProceduralFiled Order Granting in Part, Motion to Expedite Appeal.  Appellants shall have 30 days from the date of this order to file and serve the opening brief and appendix on appeal.  Respondent shall have 21 days from service of appellants' opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Appellants shall have 14 days from service of respondent's combined brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal.  Finally, respondent shall have 7 days from service of appellants' combined brief to file and serve a reply brief on cross-appeal, if deemed necessary.  This court denies respondent's motion to the extent it requests that this court order that absolutely no extensions will be granted.  upon the completion of briefing, this court will expedite its resolution of this appeal as this court's docket permits.  (SC)20-16612




05/01/2020Notice/IncomingFiled Appellant/Cross-Respondent's Notice of May 1, 2020 District Court Minute Order Granting Appellants'/Cross-Respondents' Motion to Seal All Materials Generated in the Private Arbitration. (SC).20-16680




05/05/2020OtherChief Justice Kristina Pickering disqualified from participation in this matter. (SC)


05/18/2020MotionFiled Respondent/Cross-Appellant's Renewed Motion to Unseal Arbitration Award as Not Confidential or Sensitive. (SC)20-18931




05/26/2020MotionFiled Appellant/Cross-Respondent's Opposition to Renewed Motion to Unseal Arbitration Award as Not Confidential or Sensitive. (SC)20-19894




05/28/2020Notice/IncomingFiled Notice of District Court's Findings of Fact, Conclusions of Law, and Order Granting Defendant News+Media Capital Group LLC's and Defendant/Counterclaimant Las Vegas Review-Journal, Inc.'s Motion to Seal all Materials Generated in the Private Arbitration. (SC).20-20223




06/01/2020MotionFiled Appellants'/Cross-Respondents' Motion to File Portions of Opening Brief and Appendix Under Seal. (SC)20-20630




06/01/2020BriefFiled Opening Brief of Appellants/Cross-Respondents.  (STRICKEN PER ORDER 6/18/20).  (SC)


06/01/2020AppendixFiled Appellants/Cross-Respondents' Appendix Vol. 1.  (SC)20-20632




06/01/2020AppendixFiled Appellants/Cross-Respondents' Appendix Vol. 2.   (SC)20-20633




06/01/2020AppendixFiled Appellants/Cross-Respondents' Appendix Vol. 3.  (SC)20-20634




06/01/2020AppendixFiled Appellants/Cross-Respondents' Appendix Vol. 4. (SC)20-20635




06/01/2020AppendixFiled Appellants/Cross-Respondents' Appendix Vol. 5.  (SC)20-20636




06/01/2020AppendixFiled Appellants/Cross-Respondents' Appendix Vol. 6.  (SC)20-20637




06/01/2020AppendixFiled Appellants/Cross-Respondents' Appendix Vol. 7.  (SC)20-20638




06/02/2020MotionFiled Respondent/Cross-Appellant's Reply in Support of Renewed Motion to Unseal Arbitration Award as Not Confidential or Sensitive.   (SC)20-20650




06/08/2020MotionFiled Respondent/Cross-Appellant's Opposition to Motion to File Portions of Opening Brief and Appendix Under Seal.   (SC)20-21512




06/15/2020MotionFiled Appellants/Cross-Respondents' Reply in Support of Motion to File Portions of Opening Brief and Appendix Under Seal.  (DETACHED AMENDED BRIEF AND FILED PER ORDER 6/18/20).  (SC)20-22351




06/18/2020Order/ProceduralFiled Order.  Respondent/cross-appellant's renewed motion to unseal the arbitration award is denied, and appellants/cross-respondents' motion, as narrowed in their reply, to refile portions of their opening brief and appendix under seal is granted.  The clerk of this court shall detach the amended brief from the reply filed on June 15, 2020, and file it separately.  The clerk shall strike the brief filed on June 1, 2020.  The clerk shall file the opening brief and appendix received on June 4, 2020, under seal.  (SC)20-22798




06/18/2020BriefFiled Appellants/Cross-Respondents' Amended Opening Brief.20-22803




06/18/2020BriefFiled SEALED Opening Brief of Appellants/Cross-Respondents.  (SC)


06/18/2020AppendixFiled SEALED Appellants/Cross-Respondents' Appendix Volumes 1, 2 and 3.  (SC)


06/22/2020MotionFiled Respondent/Cross-Appellant's Motion to File Portions of Answering Brief and Opening Brief on Cross-Appeal and Respondent/Cross-Appellant's Appendix ("RA") Volumes 2-18 Under Seal. (SC).20-23162




06/22/2020BriefFiled Respondent/Cross-Appellant Answering Brief on Appeal and Opening Brief on Cross-Appeal (Redacted). (SC).20-23165




06/22/2020AppendixFiled Respondent/Cross-Appellant's Appendix - Volume 1. (SC).20-23168




07/06/2020MotionFiled Motion to File Portions of Appellant/Cross-Respondents' Combined Reply and Answering Brief Under Seal. (SC).20-24886




07/06/2020BriefFiled Appellant/Cross-Respondents' Combined Reply and Answering Brief (Redacted). (SC).20-24887




07/13/2020MotionFiled Respondent/Cross-Appellant's Motion to File Portions of Cross-Appellant's Reply Brief on Cross-Appeal Under Seal. (SC)20-25732




07/13/2020BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal (REDACTED). (SC)20-25738




07/20/2020BriefFiled Respondent/Cross-Appellant's SEALED Reply Brief on Cross-Appeal (Unredacted).  (SC)


08/05/2020Order/ProceduralFiled Order. The parties' pending motions to seal are granted.  The clerk of this court shall file the answering brief and opening brief on cross-appeal and the appendix received on June 24, 2020, under seal.  In addition, the clerk shall file the combined reply and answering brief received on July 10, 2020, under seal.  The reply brief on cross-appeal was filed under seal on July 20, 2020. (SC)20-28619




08/05/2020AppendixFiled Respondent/Cross-Appellant's Appendix - Volumes 6-18 (SEALED) (FILED UNDER SEAL PER 8/5/20 ORDER). (SC)


08/05/2020AppendixFiled Respondent/Cross-Appellant's Appendix -  Volumes 2-5 (SEALED) (FILED UNDER SEAL PER 8/5/20 ORDER). (SC)


08/05/2020BriefFiled Respondent/Cross-Appellant's Answering Brief on Appeal and Opening Brief on Cross-Appeal (Un-Redacted) (FILED UNDER SEAL PER 8/5/20 ORDER. (SC)


08/05/2020BriefFiled Appellants/Cross-Respondents' Combined Reply and Answering Brief (Filed Under Seal) (FILED UNDER SEAL PER 8/5/20 ORDER). (SC)


04/02/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


06/04/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-16031




09/16/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Herndon. [The Honorable Kristina Pickering, Justice, did not participate in the decision of this matter.] 137 Nev. Adv. Opn. No. 45. En Banc. (SC).21-26868




10/11/2021RemittiturIssued Remittitur.  (SC)21-29032




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29032





Combined Case View